Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(12) POWER OF ATTORNEY The undersigned officer of Asian Small Companies Portfolio, Capital Growth Portfolio, Emerging Markets Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Growth Portfolio, Investment Grade Income Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio, each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Asian Small Companies Portfolio Eaton Vance Growth Trust Capital Growth Portfolio Eaton Vance Special Investment Trust Emerging Markets Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Global Growth Portfolio Eaton Vance Growth Trust Greater China Growth Portfolio Eaton Vance Growth Trust Growth Portfolio Eaton Vance Growth Trust Investment Grade Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust Small-Cap Growth Portfolio Eaton Vance Special Investment Trust South Asia Portfolio Eaton Vance Special Investment Trust Utilities Portfolio Eaton Vance Special Investment Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ William J. Austin, Jr. Treasurer and Principal Financial and April 23, 2007 William J. Austin, Jr. Accounting Officer
